--------------------------------------------------------------------------------

Exhibit 10.31
 

 
RESTRICTED STOCK AGREEMENT
UNDER THE
CAL DIVE INTERNATIONAL, INC. 2013 STOCK INCENTIVE PLAN




THIS AGREEMENT (the "Agreement") is effective as of January 22, 2014 by and
between Cal Dive International, Inc., a Delaware corporation ("Cal Dive"), and
_______________ (the "Award Recipient").
WHEREAS, the Company maintains the 2013 Stock Incentive Plan (the "Plan"), under
which the Compensation Committee of the Board of Directors of the Company (the
"Committee") may, among other things, grant shares of restricted stock of Cal
Dive's common stock, $0.01 par value per share (the "Common Stock"), to key
employees of Cal Dive and its subsidiaries (collectively, the "Company") as the
Committee may determine, subject to terms, conditions, or restrictions as it may
deem appropriate;
WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
shares of restricted stock.
NOW, THEREFORE, in consideration of the premises, of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
 
1.
AWARD OF SHARES
1.1            The Committee hereby awards to the Award Recipient _______ shares
of restricted stock (the "Restricted Stock").
 
1.2            The Restricted Stock is subject to the terms, conditions, and
restrictions set forth in the Plan and in this Agreement.  The definition of all
capitalized terms used herein and not otherwise defined herein shall be as
provided in the Plan.
 
2.
VESTING
2.1            Subject to the provisions of the Plan and the other provisions of
this Agreement, and provided the Award Recipient remains employed with the
Company on the applicable date, the shares of Restricted Stock granted hereby
vest as follows:
 
Shares Vesting
 
Scheduled Vesting Date
One-third of the shares
 
First Anniversary of Grant Date
One-third of the shares
 
Second Anniversary of Grant Date
One-third of the shares
 
Third Anniversary of Grant Date

 
2.2            Subject to Section 12 of the Plan, all unvested shares of
Restricted Stock shall vest in full upon a Change of Control.
 
2.3            Termination of the Award Recipient's employment for any reason
shall result in forfeiture of all unvested Restricted Stock.
 
3.
RESTRICTIONS ON RESTRICTED STOCK
In addition to the conditions and restrictions provided in the Plan, the shares
of Restricted Stock and the right to vote the Restricted Stock and to receive
dividends thereon may not be sold, assigned, transferred, exchanged, pledged,
hypothecated, or otherwise encumbered prior to vesting.  Subject to the
restrictions on transfer provided in this Section 3, the Award Recipient shall
be entitled to all rights of a stockholder of Cal Dive with respect to the
Restricted Stock, including the right to vote the shares and receive dividends
and/or other distributions declared thereon.
 

--------------------------------------------------------------------------------

4.
EVIDENCE OF STOCK OWNERSHIP
4.1            Ownership of the Restricted Stock by the Award Recipient shall be
reflected by the issuance of stock certificates or by book entry evidence of
ownership.  Any stock certificates evidencing the Restricted Stock shall be
retained by the Company until the lapse of restrictions under the terms hereof. 
The Company shall place a restriction, in the form specified in the Plan, on any
stock certificates or on any book entry evidence of ownership restricting the
transferability of the shares of Restricted Stock.
 
4.2            Upon the lapse of restrictions on shares of Restricted Stock, the
Company shall cause a stock certificate or book entry evidence of ownership
without a restrictive legend to be issued with respect to the vested Restricted
Stock in the name of the Award Recipient or his or her nominee within 30 days. 
Upon receipt of such stock certificate or evidence of ownership, the Award
Recipient is free to hold or dispose of the shares represented by such
certificate or evidence of ownership, subject to applicable securities laws.
 
5.
DIVIDENDS
Any dividends paid on shares of Restricted Stock shall be paid to the Award
Recipient currently.
6.
TAXES
6.1            Unless an Award Recipient timely makes the election described in
Section 6.2, at any time that the Award Recipient is required to pay to the
Company an amount required to be withheld under the applicable employment and
income tax laws ("Withholding Obligation") in connection with the vesting of the
Restricted Stock, the Award Recipient must deliver to the Company the full
amount of the Withholding Obligation.  The Award Recipient shall have the right
to fully satisfy this Withholding Obligation by requesting the Company to
withhold, from the shares the Award Recipient otherwise would receive upon
vesting of the Restricted Stock, that number of shares of Common Stock having an
aggregate value (as determined under the Plan) equal to the Withholding
Obligation; provided, however, that to prevent the issuance of fractional shares
and the under-withholding of taxes, the Award Recipient agrees that the number
of shares withheld shall be rounded up to the next whole number of shares.  The
Committee does not have the right to disapprove of an election by the Award
Recipient to have shares withheld in satisfaction of the Withholding
Obligation.  The Award Recipient expressly agrees that unless he or she has
delivered such amount to the Company, the Company has the right to withhold such
amount from any other amounts payable to the Award Recipient by the Company.
 
6.2            The Award Recipient understands that he or she (and not the
Company) shall be responsible for the Award Recipient's own tax liability that
may arise as a result of the transactions contemplated by this Agreement.  The
Award Recipient understands that Section 83 of the Code taxes as ordinary income
the Fair Market Value of the Restricted Stock as of the date any restrictions on
the shares lapse.  The Award Recipient understands that he or she may elect to
be taxed at the time the Restricted Stock is granted rather than upon vesting by
filing an election under Section 83(b) of the Code with the I.R.S. within thirty
days from the date of grant; however, the Award Recipient may not make such an
election without the written approval of the Company's Chief Financial Officer. 
If, the Award Recipient makes such an election, the Award Recipient shall timely
pay the Company the amount necessary to satisfy any related Withholding
Obligation.
 
7.
NO CONTRACT OF EMPLOYMENT INTENDED
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient's employment relationship
with the Company at any time.
8.
BINDING EFFECT
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.
9.
INCONSISTENT PROVISIONS
The shares of Restricted Stock granted hereby are subject to the provisions of
the Plan as in effect on the date hereof and as it may be amended.  If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.

--------------------------------------------------------------------------------

10.
GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.
11.
SEVERABILITY
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal,
or unenforceable in any respect as written, the Award Recipient and the Company
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law. 
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision hereof, and the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal, or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
12.
COMPANY'S RECOVERY RIGHT
12.1            The Company has the right to recover any shares of Restricted
Stock issued under the Plan to the Award Recipient if (a) the Company's
financial statements are required to be restated at any time beginning on the
effective date of this Agreement and ending on the third anniversary of the date
the Restricted Stock has fully vested and the Award Recipient is determined to
be responsible, in whole or in part, for the restatement, or (b) the Restricted
Stock is subject to any clawback policies the Company may adopt in order to
conform to the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any resulting rules issued by the Securities and
Exchange Commission or national securities exchanges thereunder.
 
12.2            The Award Recipient accepts the Restricted Stock subject to such
recovery rights of the Company and in the event the Company exercises such
rights, the Award Recipient shall promptly return the Restricted Stock to the
Company upon demand.  If the Award Recipient no longer holds the shares of
Restricted Stock at the time of demand by the Company, the Award Recipient shall
pay to the Company, without interest, all cash, securities, or other assets
received by the Award Recipient upon the sale or transfer of such shares.  The
Company may, if it chooses, effect such recovery by withholding from other
amounts due to the Award Recipient by the Company.
 
12.3            All determinations regarding the applicability of the provisions
of this Section 12 shall be in the discretion of the Committee. In making its
determinations, the Committee shall consider, among other things, the cost and
benefit to the Company of making such demand and the level of unjust enrichment
received by the Award Recipient. If the Committee elects to seek recovery, it
may determine to seek recovery of all or only a portion of the Restricted Stock,
or the value thereof as provided in Section 12.2.
13.
ENTIRE AGREEMENT; MODIFICATION
The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein.  Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of the Agreement shall be void and
ineffective for all purposes.  The Committee may amend, modify, or terminate the
Restricted Stock at any time prior to vesting in any manner not inconsistent
with the terms of the Plan.  Notwithstanding the foregoing, no amendment,
modification, or termination may materially impair the rights of an Award
Recipient hereunder without his or her consent.
By Award Recipient's signature below, Award Recipient represents that he or she
is familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Award Recipient
has reviewed the Plan and this Agreement in their entirety and fully understands
all provisions of this Agreement.  Award Recipient agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Award Recipient has executed this
Agreement, all effective as of the date first above written.




 
CAL DIVE INTERNATIONAL, INC.
 
 
 
 
By:
 
 
 
Quinn J. Hébert
 
 
Chairman, President and
Chief Executive Officer

 
 
AWARD RECIPIENT:
 
 
 
 




--------------------------------------------------------------------------------

